Citation Nr: 1822347	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-15 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for nasal-sinus rhinitis and sinusitis, to include as secondary to service-connected nasal fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Army from September 1976 to September 1979 and May 2001 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript is included in the record 

This case was remanded by the Board in September 2015 for the Veteran to receive a new VA examination.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the remand directives, the Veteran received a VA examination in December 2015.  Id.  The Board determined the December 2015 VA examination was inadequate and in March 2017, remanded the case for a new VA examination to address the new evidence presented in the Veteran's treatment records.  An addendum opinion was provided in March 2017 that addressed the new evidence.  Accordingly, the Board concludes VA complied with the remand directives. 


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's sinusitis and rhinitis is not due to any incident of his active duty service nor was it caused or aggravated by a service-connected disability


CONCLUSION OF LAW

The Veteran's sinusitis and rhinitis was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter sent in March 2010.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's VA treatment records, his private medical records, and the reports of his VA examinations.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.    

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C. § 5103A (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran received VA examinations in October 2010 and December 2015.  As noted above, the Board found the December 2015 VA examination inadequate and remanded the case for an addendum opinion, which the Veteran received in March 2017.  The Board finds the most recent VA opinion was adequate as the examiner reviewed the claims file, examined the Veteran, considered the Veteran's lay statements, and provided detailed findings.  Accordingly, the Board's duty to assist has been fulfilled

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran's first VA examination was in October 2010.  The VA examiner acknowledged that having a deviated nasal septum was a risk factor for developing chronic sinusitis.  However, the VA examiner noted that due to the surgical correction of his deviated septum that issue was no longer a risk factor for recurrence of rhinosinusitis.  Furthermore, the VA examiner noted the Veteran's chronic inflammation and maxillary sinusitis was not the result of the nasal fracture that occurred in service.

The Veteran's next VA examination was in December 2015.  The VA examiner concluded the Veteran's disability was less likely due to his nasal obstruction in service because the nasal obstruction in service was due solely to his deviated septum.  The VA examiner noted that there was no documentation of in his STRs showing signs of rhinitis or sinusitis.  The VA examiner also noted that the Veteran's sinus symptoms he experienced following surgery for a cold were a self-limited event.  The Veteran was not treated for rhinitis or sinusitis following his septoplasty.  The VA examiner stated the Veteran's deviated septum returned to normal post-surgery; thus, it did not cause the obstruction leading to sinusitis.  

At the Veteran's most recent VA examination in March 2017, the VA examiner considered how the Veteran's April 2016 VA treatment record noting there was now slight deviation to the left affected the Veteran's claim for service connection.  The VA examiner noted that while there was a return of mild septum deviation, there was no evidence of obstructed sinuses.  Thus, the return of the deviation would not cause sinusitis and rhinitis.  The VA examiner also stated that even considering the slight deviation and the Veteran's service-connected sleep apnea together, there was no basis where these conditions would cause sinusitis or rhinitis.  Furthermore, given the extent of the Veteran's disability at the time of his 2009 surgery when he was CPAP intolerant, CPAP induced rhinitis would not have been a factor because he was not using the CPAP.  Ultimately, the VA examiner concluded that because the Veteran's turbinate's were within normal limits, a slight deviation would not cause complete obstruction or greater than 50 percent obstruction on either side.

The March 2017 VA examiner also opined there was no documented evidence or medical reasoning to support the contention that the Veteran's slight septum deviation would alter the course of his rhinitis.  In addition, the Veteran's sleep apnea would not alter the natural course of his sinuses because sleep apnea involves obstruction of the oropharynx and that type of obstruction would not affect sinus lining of the nasal cavity to cause worsening.  Thus, even when considering both conditions together the VA examiner concluded there was no medical logic or reasoning why the septum deviation, current and past, or his sleep apnea would alter the course of his rhinitis or sinusitis.  

The Board considers the medical evidence and lay evidence of record.  The Board notes in addition to the multiple VA examinations the Veteran testified at a Board hearing that before his surgery he had difficulty with his rhinitis and sinusitis.  While the Board considers the Veteran's lay statements, the VA opinions, specifically the December 2015 and March 2017 opinions, provided probative evidence against the Veteran's claim.  The VA examiners considered the Veteran's lay statements and explained because the Veteran's surgery corrected his deviated septum his current sinusitis and rhinitis was not caused by his nasal fracture.  Moreover, the March 2017 VA opinion explains that the Veteran's current mild septum deviation and his sleep apnea would not cause his sinusitis or rhinitis to worsen.  Thus, the Board finds the preponderance of evidence is against the Veteran's claim and secondary service connection is denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board also finds direct service connection is also not warranted.  The Board acknowledges the Veteran experienced nasal obstruction in service.  However, the VA examiners noted this in-service nasal obstruction was due to his deviated septum in service, which has since been corrected, and is not related to his current condition.  Thus, there is no nexus to connect the Veteran's in-service incident to his current disability.  




ORDER

Service connection for nasal-sinus rhinitis and sinusitis is denied. 



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


